           Case 1:21-cv-00532-SAG Document 106 Filed 09/10/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                              *

       Plaintiff,                            *

v.                                           *       Case No.: 1:21-CV-00532-SAG

M&T BANK,                                    *

       Defendant.                            *

*      *       *       *      *       *      *       *      *       *       *      *       *

                     DEFENDANT M&T BANK’S MOTION FOR LEAVE
                    TO FILE ANSWER TO FIRST AMENDED COMPLAINT

       Defendant M&T Bank (“M&T”), through its undersigned counsel, hereby moves for leave

to file its Answer to Plaintiff’s First Amended Complaint, nunc pro tunc. Plaintiff’s First Amended

Complaint (“FAC”) was docketed on June 11, 2021. ECF No. 62. M&T’s response was therefore

due fourteen days later on June 25, 2021. M&T prepared its Answer to the First Amended

Complaint and believed it was timely filed. At 11:53 am on September 10, 2021, Plaintiff filed yet

another “supplemental memorandum in support of” the motion for sanctions and in it, accused

M&T of never answering the First Amended Complaint. ECF No. 105. M&T subsequently

confirmed that the answer it prepared inadvertently was not filed. Accordingly, M&T now moves

for leave to file the Answer to the First Amended Complaint, attached as Exhibit 1.
        Case 1:21-cv-00532-SAG Document 106 Filed 09/10/21 Page 2 of 2



       WHEREFORE, Defendant M&T Bank respectfully requests that this Court enter an Order

granting M&T leave of Court to file its Answer to the First Amended Complaint, nunc pro tunc.

A proposed Order is attached for the Court’s consideration.


                                            Respectfully submitted,
                                            /s/ Brian L. Moffet
                                            Brian L. Moffet (Fed Bar No. 13821)
                                            MILES & STOCKBRIDGE P.C.
                                            100 Light Street
                                            Baltimore, MD 21202
                                            410.727.6464
                                            bmoffet@milesstockbridge.com

                                            Joshua R. Chazen (Fed. Bar No. 06837)
                                            MILES & STOCKBRIDGE P.C.
                                            1201 Pennsylvania Avenue, NW
                                            Suite 900
                                            Washington, DC 20004
                                            Tel: (202) 465-8388
                                            jchazen@milesstockbridge.com

                                            Attorneys for Defendant M&T Bank




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, a copy of the foregoing was served on the

following via ECF and via first class mail, postage prepaid:

                                            Bryce Carrasco
                                            334 Ternwing Drive
                                            Arnold, MD 21012


                                            /s/ Brian L. Moffet
                                            Brian L. Moffet (Fed Bar No. 13821)




                                               2
